Citation Nr: 1516176	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at a May 2013 videoconference hearing.  A transcript of this hearing is of record.

The Board remanded the issue on appeal for additional development in February 2014 and November 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for asbestosis.

2.  The Veteran's diagnosed chronic obstructive pulmonary disease (COPD) has not been shown to be related to the Veteran's active duty service, including his in-service asbestos exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a May 2007 letter.

As noted above, the Veteran testified at a hearing in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2014).  Here, during the hearing, the Acting VLJ elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

In addition, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2008 and March 2014, with subsequent addendum medical opinions provided in July 2014 and December 2014.  

In November 2007, the RO issued a formal finding on the unavailability of the Veteran's military personnel records.  The RO listed the efforts to obtain the Veteran's military personnel records, explained that all efforts to obtain the needed information had been exhausted, and stated that any further attempts would be futile. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis, under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and uro-genital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Veteran contends that he developed respiratory problems from his exposure to asbestos while serving aboard the U.S.S. Capodanno.  The Veteran said that for the first year and a half in service, he worked as a boatswain's mate cleaning the ship and the decks, chipping the paint, blowing the dust from the paint, and painting the ship.  He worked inside and outside the ship.  Later, he worked as a gunner's mate, where he maintained the gun mount, which included chipping the paint, painting the gun mount, and keeping the area around the gun mount clean.  When he worked guard duty, he was in the engine rooms and fire rooms with pipes that had asbestos.  He had breathing problems during his active duty service and went to the doctor aboard the ship for treatment but did not feel that treatment was documented.  The Veteran asserts that his current breathing problems are the same as he had experienced during service.  He asserts that his only exposure to asbestos was during his active duty service.  See May 2013 Board hearing transcript.  Following his discharge, the Veteran worked in a factory for three months, a paper mill for two years, a warehouse for three months, and for a railroad as a track inspector for 28 years.  The Veteran also reported that he had smoked cigarettes from 1975 to 1985.  See December 2007 statement.  

The Veteran's service treatment records document only one report of shortness of breath on his December 1976 report of medical history.  There were no other documented complaints, treatment or diagnosis for any respiratory problems.  His December 1976 separation examination was normal.  

A January 1984 private treatment record documents that the Veteran reported shortness of breath and dizziness, but denied any wheezing or coughing.  Upon objective evaluation, the Veteran's chest was clear to percussion and auscultation and there were no abnormalities noted on his x-ray.  The Veteran's private treating physician noted that the Veteran might have some reactive airway disease.  

Private treatment records from the Veteran's private treating physician, Dr. McQueen from August 1998 to July 2012 show few reports of breathing problems.  In July 2002, the Veteran complained of occasional shortness of breath.  An objective evaluation showed that the Veteran's lungs were clear.  In January 2003, the Veteran reported having a cold with a productive cough that he described as being mostly in his head and some in his chest.  Following an objective evaluation, the VA treating physician diagnosed the Veteran with sinusitis and an upper respiratory infection.  A July 2005 private treatment record documents that the Veteran was evaluated for asbestos due to his occupational exposure.  The record did not identify where the Veteran may have been exposed to the asbestos, but did note that the Veteran worked for CSX railroad.  The Veteran's private treating physician noted that another doctor had performed an evaluation and found that the Veteran may have had a mild exposure to asbestos since he did not smoke and his breathing was okay.  These private treatment records mostly document that the Veteran's lungs were clear.  See August 1998, August 1999, July 2002, October 2006, March 2007, April 2007, September 2007, August 2008, December 2009, September 2010, December 2010, June 2011, and July 2012 private treatment records.  The private treatment records also reported that the Veteran had obesity problems.  See January 2003, May 2003, and March 2006 private treatment records.  An April 2007 private treatment documents that the Veteran had a history of hypertension, gastroesophageal reflux disease (GERD), and arthritis.  

A December 2000 pulmonary asbestosis questionnaire reflects the Veteran's complaints of sometimes having a cough and experiencing shortness of breath with walking and climbing the stairs for one minute.  He also reported his one pack a day history of cigarette smoking which ended in 1985.  The private examiner noted that the Veteran did not have clubbing, edema, rales or crackles.  

A December 2007 private treatment record documents the Veteran reported his 10-year smoking habit, and that he experienced shortness of breath at night when he got out of bed and sometimes when he leaned over at work.  The Veteran's private treating physician, Dr. Cassoff, noted that the Veteran had clubbing, but no edema, rales or crackles.  Dr. Cassoff found, after a review of the Veteran's work history, medical history, and a B-reading of his chest x-ray, that the Veteran had bilateral interstitial fibrosis.  Dr. Cassoff opined that the Veteran had asbestosis within a reasonable degree of medical certainty.  Dr. Cassoff recommended regular monitoring for possible early detection of cancer related to asbestos exposure.  

At an April 2008 VA examination, the VA examiner found that the Veteran had a normal chest x-ray, a normal pulmonary function test PFT), and normal chest and lungs upon inspection.  Based on the VA examiner's objective findings, the VA examiner determined that the Veteran had no significant breathing problems, no evidence of a chronic lung condition, and no evidence of asbestosis.  The VA examiner found that the Veteran's exposure to asbestos while in-service was insignificant and noted the Veteran's prior tobacco use.  

The Veteran was afforded another VA examination in March 2014.  The Veteran reported his in-service asbestos exposure, his breathing problems during and since service, and his post-service work history.  The Veteran reported having shortness of breath with activity.  The VA examiner noted the Veteran's smoking history.  Based on a chest x-ray showing no acute cardiopulmonary disease and no significant pleural thickening or pleural plaques and a PFT showing moderate obstructive defect, no significant restrictive defect, and a mild reduction in diffusion, the VA examiner diagnosed the Veteran with COPD.  The VA examiner found no current diagnosis of asbestosis.  The VA examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the Veteran's in-service asbestos exposure.  The VA examiner based his opinion on the fact that the Veteran's COPD diagnosis had occurred 40 years after his discharge from service, he had a normal PFT in 2008, he had a prior history of tobacco use, and he had a risk of exposure to asbestos during his 35 years working for the railroad.  

In a subsequent July 2014 VA opinion, the March 2014 VA examiner concluded that his March 2014 opinion had not changed.  A certified B-reader and chest radiologist had interpreted the results of the Veteran's chest x-ray and concluded that there was no evidence of pleural plaques related to prior asbestos exposure, no diffuse pleural thickening and no evidence of lung fibrosis consistent with asbestosis.  The March 2014 VA examiner also explained that the Veteran's records showed no evidence that the Veteran had been seen, examined, or treated for asbestos exposure or asbestosis.  Based on the Veteran's PFT results showing a mild flow disturbance, the VA examiner found those results were consistent with COPD due to smoking and there were no restrictive or diffusion changes which might be seen if the Veteran had a pulmonary condition such as asbestosis due to asbestos exposure.  The March 2014 VA examiner concluded that there was less than a 50 percent chance that the Veteran would develop pleural plaques or fibrosis since the 20-year latency period had been exceeded.  Finally, the March 2014 VA examiner also found that the Veteran's mild COPD was due to his smoking and that there was a less than 50 percent chance that his condition was related to his period of active duty service, including any asbestos exposure.  

In a December 2014 VA opinion, the March 2014 VA examiner specifically addressed the Veteran's private treating physician's asbestosis diagnosis.  The March 2014 VA examiner relied on the expertise of the certified B-reader and his interpretation of the Veteran's chest x-ray.  The March 2014 VA examiner found that the Veteran's private treating physician's diagnosis was based on speculation as there was no positive evidence available to reflect the basis for the diagnosis.  Thus, the March 2014 VA examiner continued his original determination that the Veteran did not have asbestosis.  The March 2014 VA examiner did note that the Veteran had a history of obesity, GERD, and smoking and explained that these factors could account for the Veteran's mildly abnormal PFT results.  

Based on a careful review of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for asbestosis.  The evidence demonstrates that the Veteran had some level of exposure to asbestos while in-service.  However, the evidence also shows that the Veteran admitted to experiencing occasional shortness of breath since his active duty service and rarely sought treatment for any breathing problems, despite receiving regular medical treatment for various conditions.  The Board finds that the March 2014 VA examiner's opinion is the most probative evidence of record.  The evidence shows that the Veteran does not have a current diagnosis for asbestosis.  The Veteran's only diagnosed respiratory condition, COPD, was found to be more likely related to his post-service history of smoking, obesity, or GERD as his condition did not develop until many years after his discharge.  Moreover, the March 2014 VA examiner found that the Veteran was less likely to develop asbestosis based on the almost 40 years that had already elapsed since the Veteran's in-service asbestos exposure.  Therefore, the Board concludes that the preponderance of the evidence weighs against finding in favor of the Veteran's claim of entitlement to service connection for asbestosis.  As such, the benefit-of-the-doubt rule does not apply, and service connection for asbestosis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


